DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 5/3/2022. As directed by the amendment, claims 1-2 were amended, and no claims were cancelled nor added. Thus, claims 1-2 are presently pending in this application
Claims 1-2 are allowed based on the reasons for allowance below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Ciluffo (2006/0122544), Steckmann (2002/0061692) and Wetzel (2014/0015176) do not specifically disclose the claimed apparatus as presented in the claims 1-2. 
Ciluffo discloses an assist garment (garment G1, G2, G3, fig. 1, paragraph 0024) worn on a part of a living body (see paragraph 0038, Ciluffo discloses that the expandable/contractible garment can be used to hold a limb or muscle in a desired position over a period of time, and see paragraph 0008) comprising: an assist garment body (see figs. 5-6 and 8, as shown, the assistant garment body comprises of F2, F3, F4, and F5, see paragraphs 0027-0028) having a side that is closest to the living body and an outer side opposite an inner side (see fig. 6, when worn, one side would be closest to the human body and an outer side that is opposite of that inner side), a plurality of assisting actuators that, when worn on the part, are placed linearly in a direction of extension and contraction of a muscle of the part, the assisting actuators being driven to extend and contract (F2 and F3, see fig. 6, see paragraphs 0027, Ciluffo discloses that the fiber can expand or contract based on a stimulus, therefore, the fibers are considered as assist actuators, since any forms of expansion and contraction are considered as assisting the wearer, furthermore, as shown in fig. 6, the assisting actuators are 3 dimensional comprising a thickness, therefore, when worn, it would be placed in a direction of extension and contraction of a muscle, furthermore, see fig. 8 relative to fig. 1, alternatively, humans have different muscles that extend in different direction, therefore, when worn, F2 and F3 would be placed in a direction of extension and contraction of the muscles that it aligns with), a plurality of fitting actuators placed linearly to cross the assisting actuators, the fitting actuators being driven to extend and contract (F4 and F5, see fig. 6 and paragraphs 0027 and 0034, Ciluffo discloses that the fibers F can expand or contract, and since the fibers can expand or contract based on a stimulus, the fibers F4 and F5 that is oriented across from F2 and F3 are considered as fitting actuator, since the contraction of the fiber would allow the garment to be fitted on the wearer); and a controller that individually controls driving of the assisting actuators and driving of the fitting actuators (see controller D in fig. 8 and paragraphs 0040-0041, Ciluffo discloses that each fibers can expand or contract and that the intensity of such expansion can be adjusted by controller D, since each fibers can contract or expand to achieve such intensity as shown, each fibers are controlled individually), wherein the plurality of assisting actuators (F2 and F3) includes a first assisting actuator (F3, see the annotated-Ciluffo fig. 6 in the non-final rejection) including a first end and a second end (see the annotated-Ciluffo fig. 6 in the non-final rejection), wherein the first assisting actuator includes a first continuous part including the first end, a second continuous part including the second end, and a third continuous part provided between the first continuous part and the second continuous part (see the annotated-Ciluffo fig. 6 in the non-final rejection), wherein the plurality of fitting actuators includes a first fitting actuator (F5, see the annotated-Ciluffo fig. 6 in the non-final rejection), a second fitting actuator, and a third fitting actuator provided between the first fitting actuator and the second fitting actuator (see the annotated-Ciluffo fig. 6 in the non-final rejection), wherein the first continuous part is provided between the first fitting actuator and the body of the user, wherein the second continuous part is provided between the second fitting actuator and the body of the user, and wherein the third fitting actuator is provided between the third continuous part and the body of the user (see the annotated-Ciluffo fig. 6 in the non-final rejection, Ciluffo discloses in paragraph 0028 that the smart fabric include fibers that are woof and warp, and further discloses in paragraph 0034 that the garment can contract and/or expand in both the woof and warp directions, woof and warp as shown includes fibers being weaved by having fibers being under and over the cross fibers).
Steckmann teaches an actuating garment body having an inner layer adapted to be located closest to the part of the living body and an outer layer opposite the inner layer, a first securing part, and a second securing part (see layers 2a and 2b in fig. 4b, and an actuating smart material 4 is provided in between, one of the layer 2a and 2b would be an inner layer and the other would be the outer layer, see fig. 5 for reference to a sleeve having actuator 4 and an inner and outer layer, see paragraphs 0044-0047, furthermore, Steckmann discloses in paragraph 0046 that the memory wire can be secured to the fabric 2 by weld points, it is inherent that there would be multiple welds to secure all the wires, therefore, there would be a first securing part and second securing part). 
Wetzel teaches ends of a filaments are being secured to a fabric layer through adhesive, wherein the adhesive would be directly coupled to an end of the filament (see paragraph 0029, Wetzel discloses that one end of each and every filament 2 may be coupled to the elastically-deformable confinement member, at its ends. To this end, the filaments 2 may be adhesively coupled to the confinement member). 
However, Ciluffo, Steckmann and Wetzel fail to disclose the combination of a plurality of assisting actuators configured to be placed linearly in a direction of extension and contraction of a muscle of the part of the living body, the plurality of assisting actuators being configured to be driven to extend and contract, a plurality of fitting actuators placed linearly to cross the assisting actuators, the plurality of fitting actuators being configured to be driven to extend and contract in, the first securing part is directly coupled to the first end of each of the plurality of assisting actuators, the second securing part is directly coupled to the second end of each of the plurality of assisting actuators, wherein the plurality of assisting actuators and plurality of fitting actuators are in a space surrounded by the inner layer, the outer layer, the first securing part and the second securing part, in combination with the first continuous part of each of the plurality of assisting actuator is between the plurality of first fitting actuators and the inner layer, wherein the second continuous part of each of the plurality of assisting actuator is between the plurality of second fitting actuators and the inner layer, wherein the plurality of third fitting actuators are between the third continuous part of each of the plurality of assisting actuators and the inner layer, and that a number density of the plurality of first fitting actuators is larger than a number density of the plurality of third fitting actuators. Therefore, to modify Ciluffo, Steckmann and Wetzel to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasoning. 
Therefore, claims 1-2 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujimoto (2010/0249675) is cited to show a motion assist apparatus.
Kim (2007/0265140) is cited to show an apparatus and method for enhancing muscle movement. 
Dohno (2003/0125781) is cited to show a wearable human motion applicator. 
Aleksov (2014/0171838) is cited to show an adaptive exoskeleton control system that is worn by the user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785